Virgin, <7.
By R. S., c. 106, § 9, a meeting for the drafting of jurors is called by posting notices at the places designated, “at least four days before such meeting.”
Does the last clause mean “four days” exclusive of Sunday ? We think it does not. It is not so expressed. If the legislature so intended, they would have been likely to exclude Sunday in terms as in c. 84, § 3; c. 83, § 17, and in c. 107, § 8. Neither can we perceive any reason why the time covered by the notice may not properly include Sunday provided the day of the draft be not fixed on that day, for which there cari be no necessity.
We need not decide the other question raised.

Exceptions overruled.

Appleton, C. J., Walton, Dickerson, Barrows and Peters, JJ., concurred.